DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-13 are objected to because of the following informalities:  
In claim 11 line 1 “patient interface” should be corrected to “patient interface device” for the sake of consistent preamble language
In claim 12 line 1 “patient interface” should be corrected to “patient interface device” for the sake of consistent preamble language
In claim 13 line 1 “patient interface” should be corrected to “patient interface device” for the sake of consistent preamble language
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 3-6, 8, 10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20180250486A1 to Amarasinghe et al. (hereinafter “Amarasinghe”).
Regarding claim 1, Amarasinghe discloses a patient interface device for use in delivering a flow of a breathing gas to the airway of a patient, the patient interface device comprising (US20180250486A1 to Amarasinghe et al. (hereinafter “Amarasinghe”) at Fig. 64 patient interface 16000)): 
	a frame formed of a substantially rigid material (Fig. 66 frame assembly 16100; Paragraph 0071 discloses the frame assembly may be made from a hard material); and 
	a flexible airway formed of a pliable material, the flexible airway comprising (Fig. 66 Cushion assembly 16175 and seal-forming structure 16200 taken together to make up the flexible airway; The cushion is naturally flexible as it compresses against patient’s face): 
	a first end having an aperture defined therein and being structured to be coupled to a gas delivery conduit for receiving the flow of breathing gas (Fig. 66 opening 16105 is taken to be the aperture, See annotated Figure 66 for first end); 
	a second end disposed opposite the first end and coupled to the frame (Fig. 69 cushion 16200, frame assembly 16100; See annotated Fig. 66 for second end), the second end having a sealing flap extending radially inward from a periphery of the second end which is structured to sealingly engage the face of the patient about the airway of the patient (Fig. 64 seal forming structure 16200; See annotated Fig. 66 for second end); and 
	a wall portion extending between the first end and the second end, the wall portion defining a passage adapted to convey the flow of breathing gas from the first end to the second end (Fig. 66 part of the cushion assembly 16175 and as seen in annotated Fig. 66 (dashed line) serves as the divider between the beginning of the second end, and the wall portion which allows conveyance of breathing 

    PNG
    media_image1.png
    640
    884
    media_image1.png
    Greyscale

Regarding claim 3, Amarasinghe discloses the patient interface device of claim 1, and further discloses wherein the second end of the flexible airway is coupled to the frame only at discrete locations along the periphery of the second end of the flexible airway (See annotated Fig. 70).   
 
    PNG
    media_image2.png
    816
    1011
    media_image2.png
    Greyscale

Regarding claim 4, Amarasinghe discloses the patient interface device of claim 1, and further discloses wherein the frame comprises an inner edge and an outer edge, the outer edge disposed rearward, and radially outward, from the inner edge (See annotated Fig. 66 for definition of frame inner edge and frame outer edge; The outer edge is disposed rearward and radially outward (toward the patient’s face) away from the inner edge ); wherein the first end of the flexible airway is disposed at or about the inner edge of the frame; and wherein the second end of the flexible airway is coupled at or about the outer edge of the frame (See annotated Fig. 66 below which shows the first end is disposed about the inner edge of the frame, and the second end of the airway is at about the outer edge of the frame).  

    PNG
    media_image3.png
    640
    887
    media_image3.png
    Greyscale

Regarding claim 5, Amarasinghe discloses the patient interface device of claim 4, and further discloses wherein the inner edge of the frame defines an aperture in which a portion of the flexible airway is disposed
Regarding claim 6, Amarasinghe discloses the patient interface device of claim 4, and further discloses wherein the first end of the flexible airway is coupled to the inner edge of the frame (Fig. 66 shows that the first end of the flexible airway fits into against the inner edge of the frame).

    PNG
    media_image3.png
    640
    887
    media_image3.png
    Greyscale


Regarding claim 8, Amarasinghe discloses the patient interface device of claim 5, and further discloses wherein the wall portion passes through the aperture (Fig. 66 wall portion (as defined in annotated Fig. 66) passes through the aperture 16105), and wherein the first end is coupled to the conduit (Fig. 71 Cushion assembly 16175 is coupled to elbow assembly 16600 which holds air hose 4170 that serves as an air conduit).  
Regarding claim 10, Amarasinghe discloses the patient interface device of claim 1, and further discloses wherein the frame comprises a number of fastening mechanisms structured to couple with a headgear 11 for securing the patient interface device to the head of the patient (Fig. 65 upper headgear connector arms 16134). 
Regarding claim 12, Amarasinghe discloses the patient interface device of claim 1, and further discloses wherein the pliable material comprises one of a thin polymer material or a woven fabric material (Paragraph 0035 discloses “seal-forming portion may include an air or fluid filled cushion, or a moulded or formed surface of a resilient seal element made of an elastomer such as a rubber”).
Regarding claim 13, Amarasinghe discloses the patient interface device of claim 1, and further discloses wherein the frame comprises a thin, ring-shaped member (See annotated Fig. 62).  

    PNG
    media_image4.png
    796
    711
    media_image4.png
    Greyscale

Regarding claim 14, Amarasinghe discloses a flexible airway for use in a patient interface device for delivering a flow of a breathing gas to the airway of a patient, the flexible airway comprising (Amarasinghe Fig. 66 Cushion assembly 16175 used in patient interface 16000 to deliver therapeutic air flow to a patient): 
	a first end structured to be coupled to a gas delivery conduit for receiving the flow of breathing gas, the first end defining an aperture (Fig. 66 opening 16105 is taken to be the aperture, See annotated Figure 66 for first end); 
	a second end disposed opposite the first end, the second end having a sealing portion extending radially inward from the second end which is structured to sealingly engage the face of the patient about the airway of the patient (Fig. 69 cushion 16200, frame assembly 16100; See annotated Fig. 66 for second end); and 
	a wall portion extending between the first end and the second end, the wall defining a passage adapted to convey the flow of breathing gas from the first end to the second end (Fig. 66 part of the cushion assembly 16175 and as seen in annotated Fig. 66 (dashed line) serves as the divider between the beginning of the second end, and the wall portion which allows conveyance of breathing gas from the first end to the second end. The dashed line also represents where the frame assembly 16100 makes contact with the cushion assembly 16175).  

    PNG
    media_image1.png
    640
    884
    media_image1.png
    Greyscale


Regarding claim 16, Amarasinghe discloses the flexible airway of claim 14, and further discloses wherein the flexible airway is formed of a thin polymer material (Amarasinghe Paragraph 0035 discloses “seal-forming portion may include an air or fluid filled cushion, or a moulded or formed surface of a resilient seal element made of an elastomer such as a rubber).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe in view of US7178525B2 to Matula et al. (hereinafter “Matula”). 
Regarding claim 2, Amarasinghe discloses the patient interface device of claim 1, but does not disclose wherein the second end of the flexible airway is coupled to the frame about the entire periphery of the second end of the flexible airway. However, Matula demonstrates it was known in the art before the effective filing date of the claimed invention to use a patient interface where a frame is coupled about the entire periphery of a cushion (Fig. 35 shell 306’ connects to the entire periphery of cushion 308’. Motivation: to further provide protection for the internal parts of the patient interface.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a patient interface which has an airway connected to a frame about the entire periphery, as taught by Matula, to provide further protection for the internal parts of the patient interface.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe in view of US7997267B2 to Ging et al. (hereinafter “Ging”).
Regarding claim 7, Amarasinghe discloses the patient interface device of claim 5, but does not disclose wherein the first end of the flexible airway is coupled in the aperture by a folding back coupling arrangement. However, Ging demonstrates it was known in the art before the effective filing 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the connector flange of Amarasinghe to have a folding back connection structure, as taught by Ging, in order to provide an audible click when the connection occurs (Col. 18 lines 23-25).
Claim 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe in view of 20170326320A1 Baigent et al. (hereinafter “Baigent”).
Regarding claim 9, Amarasinghe discloses the patient interface device of claim 1, but does not disclose wherein the wall portion comprises at least one exhalation port structured to convey a gas exhaled from the patient. However, Baigent demonstrates it was known in the art before the effective filing date of the claimed invention to use a wall portion of a flexible airway to convey gas exhaled from the patient (Fig. 36E vent holes 3400 go through connection port 3600 to allow for washout of exhaled gases from seal-forming structure 3100 via holes 3101 in the structure. Examiner interprets seal forming structure to be the flexible airway.) 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion assembly of Amarasinghe with holes in the wall portion, as taught by Baigent, to provide an alternative way to washout patient exhaled gases (Fig. 36E). 
Regarding claim 11, Amarasinghe discloses the patient interface device of claim 1, but does not disclose wherein the frame comprises at least one opening defined therein which is structured to allow passage of gas therethrough from a cavity between the flexible airway and the frame. However, Baigent demonstrates it was known in the art before the effective filing date of the claimed invention to use a patient interface frame with at least one opening to vent gas from within the interface (Fig. 36E vent holes 3400 go through connection port 3600 to allow for washout of exhaled gases from seal-
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Amarasinghe to have vent holes on the frame, as taught by Baigent, to provide an alternative method for washout of patient exhaled gases (Paragraph 0422). 
Regarding claim 15, Amarasinghe discloses the flexible airway of claim 14, but does not disclose wherein the wall portion comprises at least one exhalation port structured to convey a gas exhaled from the patient. However, Baigent demonstrates it was known in the art before the effective filing date of the claimed invention to use a wall portion of a flexible airway to convey gas exhaled from the patient (Fig. 36E vent holes 3400 go through connection port 3600 to allow for washout of exhaled gases from seal-forming structure 3100 via holes 3101 in the structure. Examiner interprets seal forming structure to be the flexible airway.) 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion assembly of Amarasinghe with holes in the wall portion, as taught by Baigent, to provide an alternative way to washout patient exhaled gases (Fig. 36E).	
Regarding claim 17, Amarasinghe discloses the flexible airway of claim 14, but does not disclose wherein the flexible airway comprises a woven fabric material. However, Baigent demonstrates it was known in the art before the effective filing date of the claimed invention to use an interface with an airway being made of a woven fabric material (Fig. 6C mesh structure 3102). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion assembly to integrate a mesh structure, as .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding flexible airway and frame assemblies for patient interfaces: US-20190022344-A1 to Lau; US-20180361096-A1 to Grashow; US-20180311458-A1 to Eury; US-20180085544-A1 to Holyoake; US-20180021535-A1 to Goff; US-20150083124-A1 to Chodkowski; US-20130152936-A1 to Ho; US-20070277828-A1 to Ho; and US-10709863-B2 to Eury; and US-20170128689-A1 to Law.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785              

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785